DETAILED ACTION
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art by Ptacek et al. Publication No. US 2017/0317598 discloses a power module comprising: a printed circuit board (PCB) [Fig. 2, circuit is inherently mounted on a printed circuit board] having a PCB trace [Fig. 2, the wire/connections on the PCB]; the PCB trace coupled to the PCB trace at a first location; a first sense terminal [Fig. 2, terminal VCS 131] coupled to the PCB trace; a second sense terminal [Fig. 2, the sense terminals connected to the resistors 140/142] coupled to the output pin, a control [Fig. 2, SR controller 132] coupled to the first sense terminal and the second sense terminal.
However, the prior art does not disclose that a resistance between the first sense
terminal and the second sense terminal is defined by a resistance of the PCB trace between the first location and the second location; the control adapted to measure a voltage between the first sense terminal and the second sense terminal, and a control coupled to determine a current through the PCB trace and the output pin based on the measured voltage and the resistance between the first sense terminal and the second sense terminal. This feature in combination with the rest of the claim limitations is not
anticipated or rendered obvious by the prior art of record. 
The following is an examiner’s statement of reasons for allowance of claim 11:
The prior art does not disclose a power module comprising: a control adapted to
measure a voltage between the first sense terminal and the second sense terminal, and to determine a current through the PCT trace based on the measured voltage and the 

circuit adapted to measure an ambient temperature and adjust an overcurrent protection
threshold of the power module based on the measured ambient temperature to compensate for changes in the resistance between the first sense terminal and the second sense terminal based on temperature. This feature in combination with the rest
of the claim limitation is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 15:
The prior art does not disclose a method of sensing a current using a current sensing
circuit, comprising: measuring a voltage between the first sense terminal and the second sense terminal; determining a current through the PCB trace based on the measured voltage and the resistance between the first sense terminal and the second sense terminal.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836